DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 10,
The phrase “so that the sensor generates the output to commutate the electrical machine” on line 3 lacks proper written description.  Applicant is reciting a functional limitation where the sensor generates an output “to commutate” the electrical machine, but the Examiner respectfully notes that the sensor itself is not capable of commutating the electric machine.  While the output 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5,
The phrase “the sensor is configured to generate a sinusoidal output as a result of the repeating sequence of segments varying a magnetic field generated by the magnets” on lines 1-3 is indefinite.  Applicant is claiming that the repeating sequence of segments vary a magnetic field generated by the magnets, but no magnets were previously recited.  It is therefore unclear what magnets applicant is referring to, and it is unclear how these magnets relate to the singular “magnet” recited in claim 4.  
As to Claim 15,

As to Claim 16,
The phrase “configuring the track with an annular shape and a with features the cause the sensor to generate a sinusoidal output” on lines 3-4 is indefinite. It is not clear what applicant means by “and a with features the cause the sensor” portion of the above phrase.  To the extend that applicant may have intended the above phrase to be “and with features that cause the sensor,” the Examiner further notes that the features themselves do not cause the sensor to generate a sinusoidal output.  Instead, it is the movement of the features past the sensor that causes the sensor to generate a sinusoidal output.  As such, the above phrase is indefinite because it is unclear what is meant by the above phrase.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 2012/0182009).
As to Claims 1 and 11,
Ueda discloses a system for determining angular position comprising: a first body (1), (shaft) including a shaft (note the shaft connecting the motor and rotor (1)) and a track (note the magnetized pattern on (1)) having a repeating sequence of segments arranged around the shaft at a diameter of the track (Figures 1,2), (Paragraphs [0040],[0041]); and a second body (sensors 21,22,23 and the stator that must hold the sensors), including a sensor (any one of 21,22,23) positioned on the second body and facing the track (Figures 1,2), wherein the first and second bodies rotate relative to each other about an axis (Figures 1,2), (Paragraph [0042]), wherein the track and the sensor face each other (Figures 1,2); and wherein the sensors are configured to generate an output that is decoupled from the diameter of the track and is related to the repeating sequence of segments (Figures 1,2), (Paragraph [0042])
(Note: Applicant explains in paragraph [0019] that “The diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s feature.”  As such, when applicant recites that the diameter of the tack and the output of the sensor are decoupled, applicant is not referring to a structural feature of the final product but rather how the product can be designed.  In applicant’s final product, applicant discloses a track that rotates past the sensor and is detectable by the sensor.  Ueda discloses a similar feature as explained above.  To the extent that applicant intends the specific design of the track to be the primary reason that the 
Furthermore, the Examiner notes, in light of the above feature from paragraph [0019], the track pattern of Ueda, like applicant, could be changed based upon a different diameter to allow for a desired periodicity to be produced at a plurality of diameters, including a periodicity that is similar or the same at various diameters.  This can be accomplished by changing the size of the poles or the magnetization of the poles.  As such, Ueda reasonably discloses the claim feature.)
As to Claims 7 and 17,
Ueda discloses a second sensor facing the track (Figure 2 / note the sensor that generates V3 in Figure 3), wherein the sensors generate the output as sine and cosine waveforms (Figure 3 / note the sine and cosine waveforms), (Paragraph [0045]).
As to Claims 8 and 18,
Ueda discloses the track has a height and wherein the output has an amplitude related to the height (Figures 2,3 / note the output of the sensor is related to the entirety of the magnetic poles, including their thickness/height).
As to Claim 10,
Ueda discloses the first body is a rotor of an electrical machine (10) having a number of pole pairs (Paragraph [0040] / note the motor is a brushless motor and thus has pole pairs from the magnets inside and from the magnetic fields generated by the coils), and wherein the repeating sequence of segments comprise the number (Figures 1-3 / note that stating the repeating sequence “comprises” the number means it includes the number, and thus two pole pairs can be selected of the poles in the motor, and the repeating sequence includes more than these two pole pairs and thus includes the number), so that the sensor generates the output to commutate the electrical machine (Figure 1 / note the sensor output can be used to commutate the motor, and note that brushless motors are also known as an electronic commutated motor and thus the sensor outputs must be used and be capable of being used to commutate the brushless motor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2012/0182009) in view of DeSoto (US 6,211,794).
As to Claims 2, 6, 12, and 16,
Ueda discloses the first body is a rotor of an electrical machine (10) (Figure 1), the track is annular in shape and is configured with features so that the sensor generates a sinusoidal output (Figures 2 and 3 / note the sinusoidal output).
Ueda does not disclose the second body is a printed circuit card assembly fixed relative to a stator of the electrical machine, wherein the printed circuit card assembly includes electronics  for the electrical machine, the printed circuit card assembly includes the drive electronics for the electrical machine, wherein the sensor is disposed on the printed circuit card assembly.
DeSoto discloses the second body is a printed circuit card assembly(158)  fixed relative to a stator of the electrical machine (114), the printed circuit card assembly includes the drive electronics for the electrical machine (Column 4, Lines 2-4 and 67 - Column 5, Lines 1-2), (Figure 4), wherein the sensor (150) is disposed on the printed circuit card assembly (Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ueda to include the second body is a printed circuit card assembly fixed relative to a stator of the electrical machine, wherein the printed circuit card assembly includes electronics  for the electrical machine, the printed circuit card assembly includes the drive electronics for the electrical machine, wherein the sensor is disposed on the printed circuit card assembly as taught by DeSoto in order to advantageously allow the overall motor to be made smaller by removing electronics from inside the motor, and in order to advantageously allow the electronics of the motor to be more easily replaced should they fail or to allow them to be upgraded without having to open the motor or take the motor apart.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2012/0182009) in view of DeSoto (US 6,211,794) as applied to claim 2 and in further view of Berglund et al. (Berglund) (US 5,675,250).
As to Claims 3 and 13,
Ueda in view of DeSoto does not disclose the printed circuit card assembly encircles the shaft.
Berglund discloses the printed circuit card (15) assembly encircles the shaft (85) (Figure 1), (Column 2, Lines 63-67)..
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ueda in view of DeSoto to include the printed circuit card assembly 
Claims 4, 5, 14, and 15 are ejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2012/0182009) in view of DeSoto (US 6,211,794) as applied to claim 2 and in further view of Maruo (US 4,053,829).
As to Claims 4 and 14,
Ueda in view of DeSoto does not disclose a magnet on an opposite side of the printed circuit card assembly from the sensor.
Maruo discloses a magnet (12) on an opposite side of the printed circuit card assembly (14) from the sensor (rotor position detector) (Figure 8), (Column 7, Lines 45-68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ueda in view of DeSoto to include a magnet on an opposite side of the printed circuit card assembly from the sensor as taught by Maruo in order to advantageously so that fields of high intensity can be measured (Column 2, Lines 15-17), and to increase the sensitivity of the sensor by essentially blocking external noise magnetic fields with the bias field and ensuring only fields strong enough, such as local magnetic fields, can change the magnetic field at the sensor and be detectable, and allow the sensor to operate correctly even if the direction or magnitude of the signal flux and bias flux are varied or somewhat deviated such that the output of the sensor is substantially unaffected (Column 3, Lines 40-48).
As to Claims 5 and 15,
Ueda in view of DeSoto and Maruo discloses the sensor is configured to generate a sinusoidal output, as a result of the repeating sequence of segments passing across the sensor and as a result of varying a magnetic field generated by the magnets by movement of the repeating .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2012/0182009) in view of Maruo (US 4,053,829).
As to Claims 9 and 19,
Ueda discloses the sensor is configured to sense a variation in the magnetic field causes by rotation of the track (Figures 2,3), (Paragraphs [0040],[0041]).
Ueda does not disclose a printed circuit card assembly carrying the sensor; and a magnet on an opposite side of the printed circuit card assembly from the sensor.
Maruo discloses a printed circuit card assembly (14) carrying the sensor (rotation position sensor) (Figure 8), (Column 7, Lines 45-68); and a magnet (12) on an opposite side of the printed circuit card assembly from the sensor (Figure 8), (Column 7, Lines 45-68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ueda to include a printed circuit card assembly carrying the sensor; and a magnet on an opposite side of the printed circuit card assembly from the sensor as taught by Maruo in order to advantageously provide a device that can both support the sensor and add functionality by being able to support and connect processing electronics to the sensor, thereby allowing the device to be more compact and to reduce the amount of external processing that is required, and in order to advantageously so that fields of high intensity can be measured (Column 2, Lines 15-17), and to increase the sensitivity of the sensor by essentially blocking external noise magnetic fields with the bias field and ensuring only fields strong enough, such as .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 6,522,130) in view of DeSoto (US 6,211,794) and Berglund et al. (Berglund) (US 5,675,250).
As to Claim 20,
Lutz discloses a system for determining angular position of an electrical machine, the system comprising: a rotor (100),(712) that includes a shaft (712) (Figure 8) and a track having a repeating sequence of segments arranged around the shaft at a diameter of the track (Figures 1,8/ note the magnetic poles on the rotor), wherein the rotor rotates about an axis (Figure 8); a stator (716) of the electrical machine (Figure 8), (Column 4, Lines 23-60); wherein the track and the sensor face each other in directions that are parallel to the axis (Figure 8), wherein the sensor is configured to generate an output that is decoupled from the diameter of the track and is related to the repeating sequence of segments (Figure 8), (Column 4, Lines 23-60).
Lutz does not disclose a printed circuit board assembly stationary relative to the stator, the printed circuit board assembly encircling the shaft, including driver electronics of the electrical machine, and including a sensor facing the track.
DeSoto discloses a printed circuit card assembly (158) stationary relative to a stator of the electrical machine (114), the printed circuit card assembly includes the drive electronics for the electrical machine (Column 4, Lines 2-4 and 67 - Column 5, Lines 1-2), (Figure 4), wherein the sensor (150) is disposed on the printed circuit card assembly (Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lutz to include a printed circuit board assembly stationary relative to the stator, including driver electronics of the electrical machine, and including a sensor facing the track as taught by DeSoto in order to advantageously allow the overall motor to be made smaller by removing electronics from inside the motor, and in order to advantageously allow the electronics of the motor to be more easily replaced should they fail or to allow them to be upgraded without having to open the motor or take the motor apart.
Berglund discloses the printed circuit card (15) assembly encircling the shaft (85) (Figure 1), (Column 2, Lines 63-67)..
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lutz in view of DeSoto to include the printed circuit card assembly encircles the shaft as taught by Berglund in order to advantageously allow for a more compact sensing system by not requiring the printed circuit to be located spaced from the shaft.
 (Note: Applicant explains in paragraph [0019] that “The diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s feature.”  As such, when applicant recites that the diameter of the tack and the output of the sensor are decoupled, applicant is not referring to a structural feature of the final product but rather how the product can be designed.  In applicant’s final product, applicant discloses a track that rotates past the sensor and is detectable by the sensor.  Lutz discloses a similar feature as explained above.  To the extent that applicant intends the specific design of the track to be the primary reason that the diameter and sensor output are decoupled, the Examiner respectfully notes that such features are not claimed.  Lastly, while the above claim feature, as best understood, is directed towards a 
Furthermore, the Examiner notes, in light of the above feature from paragraph [0019], the track pattern of Lutz, like applicant, could be changed based upon a different diameter to allow for a desired periodicity to be produced at a plurality of diameters, including a periodicity that is similar or the same at various diameters.  This can be accomplished by changing the size of the poles or the magnetization of the poles.  As such, Lutz reasonably discloses the claim feature.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2010/0156401 to Nishiguchi et al. which discloses a magnetic resolver attached to a motor, 2) US 6,313,624 to Alhorn et al. which discloses a positions sensor on a printed wiring board which encircles a shaft, and 3) US 6,104,186 to Yamada et al. which discloses a rotor with teeth spaced axially from a sensor and bias magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858